TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00566-CR


In re Leon Justice


Thomas Redden, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. D-1-DC-05-205224, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Thomas Redden's appeal from a judgment
of conviction for impersonating a public servant.  The subject of this proceeding is Leon Justice,
court reporter for the 299th District Court in this cause.
The reporter's record was originally due to be filed on November 27, 2006.  The
record was not filed and the reporter did not respond to the Court's overdue notice.  Therefore,
on March 15, 2007, the Court ordered Justice to tender the reporter's record for filing no later than
April 29, 2007.  Justice failed to file the record as ordered.
The said Leon Justice is ordered to appear in person before this Court on August 2,
2007, at 8:30 a.m., in the courtroom of this Court, located in the Price Daniel, Sr. Building, 209 West
14th Street, City of Austin, Travis County, Texas, then and there to show cause why he should not
be held in contempt and sanctions imposed for his failure to obey the March 15, 2007, order of this
Court.  This order to show cause will be withdrawn and the said Leon Justice will be relieved of his
obligation to appear before this Court as above ordered if the clerk of this Court receives the
reporter's record by July 27, 2007.
	It is so ordered June 29, 2007.


Before Justices Patterson, Pemberton and Waldrop
Do Not Publish